MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before any                                    FILED
court except for the purpose of establishing                             Oct 10 2018, 9:54 am

the defense of res judicata, collateral                                      CLERK
estoppel, or the law of the case.                                        Indiana Supreme Court
                                                                            Court of Appeals
                                                                              and Tax Court




ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Kristin A. Mulholland                                    Curtis T. Hill, Jr.
Appellate Public Defender                                Attorney General of Indiana
Crown Point, Indiana
                                                         Jesse R. Drum
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Jesse Carter, IV,                                        October 10, 2018
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         18A-CR-899
        v.                                               Appeal from the Lake Superior
                                                         Court
State of Indiana,                                        The Honorable Salvador Vasquez,
Appellee-Plaintiff.                                      Judge
                                                         Trial Court Cause Nos.
                                                         45G01-1602-F4-7
                                                         45G01-1602-F4-8



Bradford, Judge.



Court of Appeals of Indiana | Memorandum Decision 18A-CR-899 | October 10, 2018                  Page 1 of 5
                                          Case Summary
[1]   After being alleged to have committed six different Level 4 felony burglaries

      and numerous other criminal acts, Jesse Carter, IV, pled guilty to two of the

      burglary charges. In exchange, the State agreed to dismiss more than eleven

      other charges and to cap Carter’s sentence at twelve years. The trial court

      accepted Carter’s guilty plea and sentenced him to an aggregate twelve-year

      sentence. Carter challenges his sentence on appeal, arguing that it is

      inappropriate. We affirm.



                            Facts and Procedural History
[2]   On August 27, 2015, the State charged Carter under Cause Number 45G01-

      1602-F4-7 (“Cause No. F4-7”) with five counts of Level 4 felony burglary, two

      counts of Level 4 felony attempted burglary, and three counts of Level 5 felony

      attempted burglary. On February 17, 2016, the State charged Carter under

      Cause Number 45G01-1602-F4-8 (“Cause No. F4-8”) with Level 4 felony

      burglary and Level 6 felony residential entry. The parties entered into a

      stipulated plea agreement on January 11, 2018.


[3]   Pursuant to the terms of the agreement, the State amended the charging

      information in Cause No. F4-7 to include an additional Level 4 felony burglary

      charge. Carter agreed to plead guilty to this added charge. He also agreed to

      plead guilty to Level 4 felony burglary in Cause No. F4-8. In exchange for

      Carter’s plea, the State agreed to dismiss all remaining charges and to dismiss


      Court of Appeals of Indiana | Memorandum Decision 18A-CR-899 | October 10, 2018   Page 2 of 5
      charges in a third cause number altogether. The parties agreed to a twelve-year

      sentencing cap.


[4]   The trial court conducted a guilty plea hearing during which Carter admitted

      that on August 4, 2015, he broke into five different dwellings with the

      “intention to commit the felony of theft while [he was] inside.” Guilty Plea Tr.

      pp. 7–8. He also admitted that on January 27, 2016, he broke into a dwelling

      with the “intention to commit the felony of theft once [he was] inside.” Guilty

      Plea Tr. p. 9. The trial court accepted Carter’s guilty plea and sentenced him to

      six-year terms for each of the burglaries and ordered that the sentences be

      served consecutively.



                                 Discussion and Decision
[5]   Carter contends that his aggregate twelve-year sentence is inappropriate.

      Indiana Appellate Rule 7(B) provides that “The Court may revise a sentence

      authorized by statute if, after due consideration of the trial court’s decision, the

      Court finds that the sentence is inappropriate in light of the nature of the offense

      and the character of the offender.” In analyzing such claims, we “‘concentrate

      less on comparing the facts of [the case at issue] to others, whether real or

      hypothetical, and more on focusing on the nature, extent, and depravity of the

      offense for which the defendant is being sentenced, and what it reveals about

      the defendant’s character.’” Paul v. State, 888 N.E.2d 818, 825 (Ind. Ct. App.

      2008) (quoting Brown v. State, 760 N.E.2d 243, 247 (Ind. Ct. App. 2002), trans.



      Court of Appeals of Indiana | Memorandum Decision 18A-CR-899 | October 10, 2018   Page 3 of 5
      denied). The defendant bears the burden of persuading us that his sentence is

      inappropriate. Sanchez v. State, 891 N.E.2d 174, 176 (Ind. Ct. App. 2008).


[6]   In pleading guilty, Carter admitted that he committed six 1 burglaries and to

      stealing property from each victim. In arguing that his sentence is

      inappropriate, Carter classifies his offenses as “not exceptionally egregious.”

      Appellant’s Br. p. 9. We observe that the trial court did not treat the offenses as

      egregious, sentencing Carter to an advisory six-year term for each of the

      burglaries. See Ind. Code § 35-50-2-5.5 (“A person who commits a Level 4

      felony shall be imprisoned for a fixed term of between two (2) and twelve (12)

      years, with the advisory sentence being six (6) years.”). Carter has failed to

      establish that his sentence is inappropriate in light of the nature of his offenses.


[7]   As for his character, Carter argues that he is a family man, an active participant

      in raising his two children, and a hard worker. Carter also argues that his guilty

      plea reflects well on his character as it demonstrates that he has accepted

      responsibility for his actions. One may reasonably assume, however, that

      Carter’s guilty plea was as much a pragmatic decision as an acceptance of guilt

      as he significantly limited his potential criminal exposure by pleading guilty to

      the two burglaries. In addition, his criminal history involves other crimes of

      dishonesty and demonstrates a continued disregard for both the property of




      1
       The charge to which Carter pled in Cause No. F4-7 included each of the five previously charged burglaries.
      By pleading to this one count, Carter admitted to committing each of the five burglaries.

      Court of Appeals of Indiana | Memorandum Decision 18A-CR-899 | October 10, 2018                 Page 4 of 5
      others and the laws of this State. Carter has failed to persuade us that his

      aggregate twelve-year sentence is inappropriate.


[8]   The judgment of the trial court is affirmed.


      Bailey, J., and Mathias, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 18A-CR-899 | October 10, 2018   Page 5 of 5